The above opinion was delivered October 11th 1821. A petition for rehearing was presented, and now, June 21st, 1822, the court made the statement following:
Same vs. Same, on a petition for re-hearing.
A re-hearing has been asked in this case, of that branch of it which relates to the right of the complainants to have made their survey, as against the prior existing grant from Virginia, under which Trimble’s heirs set up claim; but it now appears that the suit against Trimble’s heirs had been discontinued, a copy *371of the order to that effect having been filed at the present term of this court. There was, therefore, no appeal against Trimble’s heirs ; and the former opinion of this court, upon that branch of the case, can have no operation ; and without either affirming or denying its correctness, the petition for a re-hearing must he overruled.